THREADGILL, Acting Chief Judge.
The Homeowner’s Association of Windward Pointe Condominium, Inc., (the association) appeals a nonfinal order granting a motion to stay proceedings on a civil complaint and compelling arbitration. This case involves termite treatment agreements entered into between the association and the Terminix International Company L.P. for eleven condominium buildings and a clubhouse. The termite control agreements entered into for four of the condominium buildings — building numbers 11, 19, 22, and 23 — do not contain arbitration provisions. In its order compelling arbitration, the trial court recognized that the written agreements affecting those buildings do not contain arbitration clauses. It also referred to “non-arbitrable” claims, but did not identify which claims it determined to be non-arbitrable. Because the written agreements involving buildings 11, 19, 22, and 23 do not express the parties’ intent to arbitrate their disputes, the claims alleged with respect to those buildings are not subject to arbitration. See Seifert v. U.S. Home Corp., 750 So.2d 633 (Fla.1999). We therefore reverse the trial court’s order to the extent it could be read to require arbitration of claims relating to buildings 11,19, 22, and 23. We affirm the order in all other respects.
WHATLEY and CASANUEVA, JJ., concur.